Mr. Justice Sterrbtt
delivered the opinion of the court, February 16th, 1885.
It is conceded that the city and school taxes, aggregating $122.67, levied by appellant June 1st, 1883, were a preferred lien on the fund raised by the sheriff’s sale in November of that year; and the single question presented by the case stated is, whether the additional sum of ten per cent, authorized by the Act hereinafter cited, is a constituent part of the tax entitled to priority of payment out of the fund. The learned president of the Common Pleas held it was not; that the ten per cent, is a penalty for non-payment at the proper time; and, forming no part of the tax levied, was never a lien on the land sold by the sheriff. He accordingly refused to appropriate any part of the fund to the payment of the percentage above stated; and from that decree this appeal was taken.
The amount in dispute is small, only $12.26; but, in view of numerous cases in which the question is likely to arise, the principle is not unimportant.
In December 1877, the City of Titusville accepted and became subject to the provisions of the Mnnicipal Corporation Act of May 23d, 1874, P. L. 230, and supplements thereto.
The 1st section of the supplement, approved March 18th, 1875, P. L. 15, provides that “ all taxes assessed and levied upon real estate,.....shall be a lien on such real estate from the time of such levy, and the lien hereby created shall have priority to, and shall be fully paid and satisfied before any recognizance, mortgage-debt, obligation, or responsibility, which the said real estate may become charged with or be liable to, from and after the passage of this Act.”
The 5th section, after providing that the assessment of all taxes levied shall be completed on or before the first day of June in each year, and that Qn or before the first day of July ensuing, duplicates thereof shall be placed in the hands of the city treasurer for collection, declares that, “ after the first day *603of September in each and every year, tbe additional sum of five per centum shall be added to all the taxes remaining unpaid in said duplicates; and after the first day of October in each and every year, an additional sum of five per centum shall be added to the taxes then remaining unpaid in said duplicates ; after which date the duplicates shall be placed in the hands of collectors, who shall be appointed by the city treasurer, and who shall receive for their services such compensation as shall be authorized by councils. After the first day of J anuary, in each and every year, the city treasurer shall place correct and detailed statements of taxes remaining unpaid in the hands of the city solicitor, who shall forthwith proceed to collect the same in the manner prescribed by existing laws.” The “ existing laws,” thus referred to, are mainly the provisions. of the Act of May 23d, 1874, prescribing the mode of registration and collection of delinquent taxes.
The obvious meaning of the 5th section, above quoted, is that if the tax be not paid on or before September 1st, five per centum thereof shall be added to and become a part of the tax; and, if the tax thus increased be not paid on or before October 1st, a like amount shall be added thereto and form a part thereof, thus increasing the tax, as originally levied, one tenth. This provision was doubtless intended to secure prompt payment of taxes and at the same time save the expense of employing collectors. The same objects are sometimes accomplished by allowing a graduated abatement for prompt payment prior to certain dates, and thereafter adding a certain percentage for delinquency. The “ taxes remaining unpaid,” a detailed statement of which the treasurer is required to prepare and deliver to the city solicitor after the first of January, evidently means the tax originally levied, increased by the addition thereto of the ten per cent. The increase of the tax, thus authorized by the terms of the supplement, is hi the nature of interest or damages rather than a penalty, in the strict sense of that word; but, whether it be regarded as damages, for deferred payment, or a penalty, it is very clear that each additional sum of five per cent, becomes a part of the tax which the delinquent taxpayer is required to pay, and to secure which the priority of lien is given.
We are therefore of opinion that, upon the case stated, the fund in question should have been awarded to appellant and the Titusville School District.
Decree reversed at the costs of appellee; and it is now adjudged and decreed that $7.46 of the fund be paid to the City of Titusville, and the residue, $4.80, be paid to the Titusville School District.